Citation Nr: 1118829	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-10 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for left eye vision loss and, if so, whether the reopened claim may be granted.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a right hip disability.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a right knee disability.  

6.  Entitlement to service connection for right lower extremity venous disability (right lower extremity disability), claimed as deep vein thrombosis (DVT), to include as secondary to diabetes mellitus.  

7.  Entitlement to an initial, compensable disability rating for service-connected status post fracture to right index finger.  

8.  Entitlement to a compensable disability rating for service-connected sinusitis.  

9.  Entitlement to a disability rating in excess of 10 percent for service-connected traumatic arthritis of the right foot.  

10.  Entitlement to a compensable disability rating for service-connected status post right foot ganglion cyst excision.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision (issued in August 2005) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In September 2009, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

FINDINGS OF FACT

1.  In a March 1996 rating decision (issued in April 1996), the RO denied entitlement to service connection for compound hyperopic astigmatism, claimed as defective vision.  The Veteran did not appeal the RO's determination and the rating decision became final.

2.  Evidence received since the final March 1996 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for left eye vision loss, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim, so as to permit reopening of the claim.  

3.  On the merits of the reopened claim, the most competent, credible, and probative evidence preponderates against a finding the Veteran currently has left eye vision loss that is due to any incident or event in active military service.  

4.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has diabetes mellitus that was incurred or aggravated by active military service, nor may diabetes mellitus be presumed to have been incurred during military service, to include as a chronic disability or secondary to herbicide exposure therein.  

5.  The competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's current right hip and low back disabilities are related to his active military service.  

6.  The evidence of record preponderates against a finding that the Veteran currently has a right knee disability that is due to any incident or event in active military service.

7.  The evidence of record preponderates against a finding that the Veteran currently has a deep vein thrombosis that is due to any incident or event in active military service.

8.  The competent, credible, and probative evidence of record reflects that the Veteran's service-connected status post right index finger fracture disability is manifested by subjective complaints of occasional swelling and soreness, with drainage from the nail bed, which represents a flare-up of symptomatology that persists for two days.  The preponderance of the objective evidence of record reflects that the Veteran is able to approximate his right index finger to the proximal transverse crease of the palm, with no evidence that there is a gap of one inch between the fingertip and the transverse crease or that extension of the finger is limited by 30 degrees.  Additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.  

9.  The competent, credible, and probative evidence of record reflects that the Veteran's service-connected sinusitis is manifested by subjective complaints of congestion with mucous and watery discharge from the nose, which is increased in the spring, summer, and winter, and discomfort over the maxillary sinuses, which results in discomfort in breathing.  There is no competent evidence that the Veteran's sinusitis is manifested by purulent discharge or crusting, incapacitating episodes, or has required surgery.  

10.  The competent, credible, and probative evidence of record reflects that the Veteran's service-connected right foot arthritis and residual ganglion cyst disabilities are manifested by subjective complaints of pain over the dorsal aspect of the right foot, with additional, occasional complaints of pain, weakness, and stiffness.  There is no limitation or deformity in the right foot, as the objective evidence shows normal gait and weight-bearing.  There is a well-healed scar in the dorsal aspect of the right foot, which measures 1 inch long and 1/2 inch wide, with mild tenderness on palpation.  There is no adherence to the underlying tissue, the scar is not unstable or deep, and there is no elevation or depression of the scar.  The scar is superficial and there is no limitation of motion or function due to the scar.  

CONCLUSIONS OF LAW

1.  The March 1996 rating decision (issued in April 1996) denying service connection for compound hyperopic astigmatism, claimed as defective vision, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence to reopen the claim of entitlement to service connection for left eye vision loss has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Left eye vision loss was not incurred or aggravated as a result of active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).  

4.  Diabetes mellitus was not incurred or aggravated by service, nor may diabetes mellitus be presumed to have been incurred in service, to include as chronic disorders or as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

5.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that disabilities involving the right hip and low back were incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

6.  A right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).  

7.  Deep vein thrombosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).  

8.  The schedular criteria for an initial, compensable disability rating for service-connected status post right index finger fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5229 (2010).

9.  The schedular criteria for a compensable disability rating for service-connected sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.97, Diagnostic Code 6513(2010).

10.  The schedular criteria for a disability rating higher than 10 percent for service-connected right foot traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.71a, Diagnostic Code 5010(2010).

11.  The schedular criteria for a compensable disability rating for service-connected status post right foot ganglion cyst excision have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.118, Diagnostic Code 7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In June 1995, the Veteran submitted a formal claim seeking service connection for defective vision and, in a rating decision dated March 1996, the RO denied entitlement to service connection for compound hyperopic astigmatism.  At that time, the RO considered service treatment records (STRs) which showed the Veteran was noted to have difficulty with vision in his right eye at his separation examination in January 1995.  However, because the STRs also showed that his corrected visual acuity was 20/20 bilaterally, the RO determined that the evidence did not reflect any permanent residual or chronic disability subject to service connection and denied the Veteran's claim.  The Veteran was notified of the RO's decision in April 1996 but he did not appeal the RO's determination regarding his defective vision claim.  Therefore, the March 1996 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

In October 2004, the Veteran submitted a claim seeking service connection for left eye vision loss, which is considered a claim to reopen.  Since the March 1996 rating decision, the evidence received into the record includes VA outpatient treatment records which shows the Veteran has been diagnosed with a large left eye corneal abrasion, corneal dystrophy, refractive error, and early cataracts.  See VA treatment records dated January 2002, April 2008, and May 2009.  The new evidence also includes an August 2007 VA examination report, which reflects that the Veteran's corrected vision is 20/30 bilaterally and that he was otherwise diagnosed with bilateral cataracts and refractive error, shown to include hyperopia, astigmatism, and presbyopia.  

At the time of the last final decision, there was no evidence of a residual or chronic eye disability for which service connection could be granted.  Since the last final decision, the Veteran has submitted evidence showing post-service evidence of decreased visual acuity and diagnoses of bilateral cataracts and corneal abrasion/dystrophy, which are disabilities for which service connection may be granted.  

In determining whether new and material evidence has been submitted to reopen a claim for service connection, the Board presumes the credibility of all evidence.  Therefore, the Board finds that the evidence of varying disabilities involving the left eye, including decreased visual acuity, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim for entitlement to service connection for left eye visual loss may be reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim.  The Veteran will not be prejudiced thereby, as he has been advised of the law and regulations pertaining to entitlement to service connection and has been afforded an opportunity to present argument and evidence in support of his claim.  Moreover, the RO has considered the claim on the merits.  See Bernard v. Brown, supra.  

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  

Additionally, service connection for certain chronic diseases, including diabetes mellitus, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year after the date of separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

Left Eye

The Veteran is seeking service connection for left eye vision loss.  At the August 2007 VA examination, the Veteran reported that he injured his right eye in a motor vehicle accident in 1988, after which he had blurred vision and needed glasses.  

The STRs reflect that the Veteran was involved in motor vehicle accidents in October 1988 and May 1991.  The STRs also show that, in January 1995, the Veteran sought treatment for right eye problems which he related to the 1988 accident; however, the Veteran did not report any problems with his left eye as a result of the accident and objective examination revealed normal vision (20/20) in his left eye.  The STRs do not contain any subsequent evidence of complaints or treatment for a left eye disability, including at the January 1995 separation examination where only difficulty with right eye vision was noted.  Therefore, the Board finds that a chronic left eye vision disability, to include as due to an in-service event, injury, or disease, was not noted during service.  

The evidentiary record reflects that the Veteran sought entitlement to service connection for defective vision one month after service, in June 1995.  However, a July 1995 VA examination revealed corrected vision of 20/20 bilaterally with no corneal scars or opacities indicated on examination.  The final diagnosis was bilateral hyperopic astigmatism and the Veteran's claim was denied.  

The next post-service evidence of left eye difficulty is in January 2002, when the Veteran sought treatment for a foreign body in his left eye after working outside, which was diagnosed as a large corneal abrasion.  However, the January 2002 treatment record reflects that the Veteran denied having any decrease in his vision at that time, which is evidence against the Veteran's claim.  Subsequent treatment records show the Veteran continued to have problems with corneal dystrophy and bilateral cataracts; however, the evidence does not reflect that these conditions resulted in decreased vision in the Veteran's left eye.  See VA treatment records dated April 2008 and May 2009.  

At an August 2007 VA examination, objective examination revealed corrected left eye vision of 20/30 with a clear cornea.  The final diagnoses were refractive error, shown to include hyperopia, astigmatism, and presbyopia and early bilateral cataracts.  However, after reviewing the claims file and interviewing and examining the Veteran, the VA examiner opined that the Veteran's current ocular conditions, refractive error, and early cataracts are less likely than not caused by or a result of the motor vehicle accident in 1988.  

The Board finds that the August 2007 VA examination was adequate for evaluation purposes, particularly because the VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  In addition, there is no indication that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any such fact.  However, while the examination is considered competent and credible evidence, the medical opinion provided by the August 2007 VA examiner is accorded little probative weight because he did not provide a rationale in support of his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Nevertheless, the Board finds that the preponderance of the evidence is against the grant of service connection for left eye vision loss.  In making this determination, the Board finds probative that there is no evidence of left eye vision loss during service, during the Veteran's first post-service year, or for more than 10 years after service.  Indeed, as noted, the Veteran's left eye visual acuity was normal at the July 1995 VA examination and left eye vision loss was not shown by the objective evidence of record until the August 2007 VA examination.  This gap of many years in the record militates against a finding of an in-service chronic left eye vision disability, rebuts any assertion of continuity of symptomatology since service and is, thus, evidence against the Veteran's claim.  See Maxson v. West, 12 Vet. App. 453 (1999).  

In addition, there is no credible lay evidence of left eye vision loss prior to August 2007, as the Veteran specifically denied having decreased vision in January 2002 and, other than the Veteran's informal service connection claim, there is no other lay evidence of record showing complaints of decreased left eye vision loss after service.  Moreover, there is no competent, credible, and probative evidence or opinion of record that, otherwise, shows that the Veteran's current left eye vision loss is related to his military service.  

In this regard, the Board has considered the Veteran's statements and sworn testimony asserting a nexus between his current left eye vision loss and active service; however, while the Veteran is competent to report that he has decreased vision in his left eye, his assertion regarding a nexus is not considered competent, credible, or probative because vision loss is not the type of disability on which a layperson can generally provide competent evidence on questions of etiology or diagnosis.  In addition, the other evidence of record, including the STRs, the July 1995 VA examination, and the other post-service evidence, does not support his assertion, as noted.  

The Board also finds that a remand is not warranted to obtain another VA examination or opinion.  As noted, the August 2007 VA examination was adequate for evaluation purposes and, while the opinion rendered by the August 2007 VA examiner is afforded limited probative weight, the opinion is nevertheless considered competent and credible.  More importantly, a new opinion need not be obtained because there is no evidence that indicates the Veteran's current left eye vision loss may be associated with an in-service event, injury, or disease.  Indeed, as noted, there is no credible lay evidence of continuity of symptomatology since service and there is no medical evidence or opinion of record that suggests the current left eye vision loss is, or may be, related to the Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The most probative evidence weighs heavily against this claim, indicating a problem that began years after service.    

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence of record is against the grant of service connection for left eye vision loss, as there is no evidence of decreased left eye vision during service, during the first post-service year, or for more than 10 years thereafter.  In addition, there is no competent, credible, or probative lay or medical evidence of record which shows that the Veteran's current left eye vision loss is due to service, including credible evidence of continuity of symptomatology since service or medical evidence establishing a nexus between the current disability and service.  Because the preponderance of the evidence is against the Veterans claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Diabetes Mellitus

The Veteran has asserted that service connection is warranted for diabetes mellitus because his glucose levels were examined in service and he was diagnosed with diabetes in 1996.  

The STRs do not contain any complaints, treatment, or diagnosis of diabetes mellitus.  Nevertheless, the STRs corroborate the Veteran's report of having his glucose levels tested during service.  However, the Veteran's glucose readings were consistently normal during service, as each reading fell within the reported normal range of 60-110.  See laboratory reports dated August 1989, April 1990, May 1992, and December 1994.  Therefore, the Board finds that diabetes mellitus was not manifested or shown as a chronic disability during service.  

The first diagnosis of diabetes mellitus is shown in 2003.  See treatment records from Brooke Army Medical Center dated February and April 2003.  

As noted, the Veteran has reported that he was diagnosed with diabetes in 1996 and his report is considered competent lay evidence.  However, the credibility of his statement is significantly lessened given the lack of objective medical evidence showing elevated glucose levels or an actual diagnosis of diabetes mellitus until 2003.  In this context, the Board finds probative that a July 1995 VA examination noted the Veteran did not have a history of diabetes mellitus and that post-service treatment records dated from 1996 to 2003 are completely negative for a diagnosis of diabetes mellitus, any findings related thereto, or a report from the Veteran that he had a history of a diagnosis of diabetes mellitus.  

In addition to the lack of contemporaneous medical evidence showing a diagnosis of diabetes mellitus in 1996, the Board finds probative that the 2003 treatment records from Brooke Army Medical Center consistently reflect that the Veteran was "newly diagnosed" with diabetes mellitus, with no indication from the Veteran or his treating physicians that he had been diagnosed with diabetes at an earlier date.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau, supra.  However, the Board finds that the Veteran's report of being diagnosed with diabetes in 1996 is not competent evidence because diabetes is not the type of disability that a lay person is competent to identify, given that laboratory readings are needed to confirm a diagnosis of diabetes.  In addition, there is no evidence showing that the Veteran was reporting a contemporaneous diagnosis rendered by a medical professional or that the Veteran complained of symptoms in 1996 which supported a later diagnosis of diabetes.  Instead, as noted, the medical evidence shows that the Veteran was first diagnosed with diabetes in 2003.  

While the Board does not doubt the sincerity of the Veteran's current beliefs, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his diabetes.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

Therefore, the Board finds that the preponderance of the most competent, credible, and probative evidence reflects that the Veteran was diagnosed with diabetes mellitus no earlier than 2003, eight years after he separated from active service, which is evidence against the Veteran's claim.  

The Veteran was afforded a VA examination in January 2010 where the examining physician reviewed the claims file, noted the Veteran's medical history, interviewed the Veteran, and conducted a physical examination.  After continuing the Veteran's diagnosis of diabetes mellitus, the VA examiner opined that it is less likely as not that the Veteran's current diabetes was first manifested in service, specifically noting that STRs showed blood sugar readings well within the normal limits.  

The Board finds that the January 2010 VA examination was adequate for evaluation purposes, given that the examiner reviewed the record, interviewed the Veteran, and conducted an examination.  The Board also finds that the January 2010 examination is the most competent, credible, and probative evidence of record regarding the etiology of the Veteran's current diabetes because it appears that the VA examiner was aware of all relevant facts before rendering his opinion and he provided a rationale in support of his opinion.  Moreover, the Board finds probative that there is no opposing medical evidence or opinion of record which suggests or shows that the Veteran's current diagnosis is related to his military service.  

The Board has considered the Veteran's statements and testimony asserting a nexus between his current diagnosis and service.  However, the Veteran's assertions in this regard are not considered competent or credible because the etiology of a disability such as diabetes is more appropriately addressed by a medical professional and the other evidence of record does not support the Veteran's assertion, as there is no evidence of diabetes, or findings related thereto, until several years after service.  

Therefore, based on the foregoing, the Board finds that the preponderance of the most competent, credible, and probative evidence is against the Veteran's claim for diabetes on a direct basis.  The Board also finds that presumptive service connection is not warranted for diabetes as a chronic disability because the preponderance of the evidence does not show that he manifested diabetes during his first post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Board has also considered whether presumptive service connection is warranted for diabetes mellitus as a disability associated with herbicide exposure, given that he served in Korea.  In this regard, the law provides a presumption of service connection for certain diseases, including diabetes mellitus, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. § 3.307 (a)(6)(iv) (effective February 28, 2011).  However, the Veteran's service personnel records reflect that he served in Korea from July 1992 to July 1993, which is not contemplated by the applicable regulation.  Therefore, presumptive service connection for diabetes mellitus, as a disability related to herbicide exposure, is not warranted.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for diabetes mellitus and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Right Hip, Low Back, and
Right Knee

The Veteran has asserted that service connection is warranted for disabilities involving his right hip, low back, and right knee because he believes he currently has disabilities in his right hip, low back, and right knee that were incurred during service.  Specifically, the Veteran has testified that he injured his right hip and knee during the October 1988 motor vehicle accident, for which he was immediately hospitalized.  He has also testified that he injured his low back in the accidents that occurred in October 1988 and May 1991 and that X-rays conducted in 1991 revealed spondylosis.  

The STRs corroborate the Veteran's report that he suffered from right hip, low back, and right knee pain following the in-service motor vehicle accidents.  The evidence shows that, in May 1991, the Veteran sought treatment for pain in his low back and right knee following the accident and that he also complained of right hip pain that had persisted since the accident in November 1991.  The evidence shows that the Veteran was diagnosed with a contusion of the right knee with associated myalgias, and right lateral hip myalgia.  As to his low back complaints, an X-ray revealed spondylosis in the right L5 region and the Veteran was placed on physical therapy for three weeks.  

The STRs reflect that the Veteran's complaints of right hip, low back, and right knee pain persisted from May to November 1991; however, subsequent complaints are not reflected in the record, including at his January 1995 separation examination.  

Nevertheless, the Veteran has testified that his back has bothered him continuously since the in-service accident and that he has suffered from intermittent hip pain since service, which the Board accepts as competent and credible evidence of continuity of low back and right hip symptomatology since service.  In this regard, the Board finds probative that the Veteran sought to establish service connection for a right hip disability immediately after service, in June 1995.  The Veteran has not provided any lay statement showing that he has continued to suffer from right knee problems since service.  

The Veteran was afforded a VA examination in February 2007 where he reported injuring his right knee, low back, and right knee in the May 1991 accident.  The February 2007 VA examiner noted that the Veteran pointed to the same aspect of his anatomy on the right lateral gluteal buttock as the source of discomfort in his pelvic region, pointing to the oblique aspects as the "low back and right hip" pain generator.  The February 2007 VA examiner noted that objective examination of the lumbar spine and right hip joint were normal and that there was no significant musculoskeletal pathology in the right knee.  He also opined that the complaints of regarding the low back, right hip, and right knee were not due to service, including the motor vehicle accident therein, but are ongoing problems with his vascular status.  In support of his opinion, the VA examiner noted that there are no evaluations for these complaints from 1996 to 2006.  

The Veteran was afforded another VA examination in January 2010 where the examiner reviewed the claims file and conducted a physical examination, including X-rays, which resulted in diagnoses of DJD of the right knee and spondylosis of the lumbar spine without radiculopathy.  However, the VA examiner did not render a pertinent diagnosis related to the Veteran's right knee because objective examination and X-rays were normal.  

As to the etiology of the Veteran's right hip and low back disabilities, the VA examiner opined that it is less likely as not that those disabilities were caused by or a result of service; however, as a rationale in support of his conclusion, the examiner noted that there is documentation of the in-service accident, as well as documentation of injury to the hip, with treatment for six months after the accident for continued right hip pain and treatment for back pain, which represented sequelae for hip and back problems during service.  

Both the February 2007 and January 2010 VA examinations are considered competent medical evidence, as both examiners were aware of all relevant facts in this case based upon review of the claims file and examination of the Veteran.  However, despite the negative nexus opinions provided by both VA examiners, the Board finds the preponderance of the evidence raises a reasonable doubt as to whether the Veteran's current right hip and low back disabilities are related to his military service.  

In making this determination, the Board finds probative that the STRs reflect that the Veteran sought treatment for right hip and low back pain for six months following the in-service accident.  While right hip and low back disabilities were not manifested or noted at his separation examination, the Veteran sought to establish service connection for right hip problems one month after being separated from service, which supports a finding that he continued to suffer from right hip pain throughout the remainder of service.  

In this regard, the Board also finds probative that the evidence shows the Veteran points to the same anatomical area when referring to his right hip and low back disabilities.  Therefore, it is likely that the Veteran continued to suffer from difficulty with his right hip and low back throughout and after service, particularly given his report of continued low back and right hip pain since service.  The Board notes there is no objective evidence of treatment for low back or right hip problems until approximately 2006; however, the law only requires continuity of symptomatology, not continuity of treatment, and the Veteran's report of continued right hip and low back symptoms following service is considered credible based on this evidence. 

The Board notes that there is no medical evidence or opinion of record which relates the Veteran's current right hip and low back disabilities to military service.  Indeed, the February 2007 VA opinion is not considered credible or probative because the VA examiner did not consider the Veteran's report of continued symptoms since service.  Likewise, while the January 2010 VA examiner provided a negative nexus opinion, the rationale provided in support of his opinion seems to support the Veteran's claim, as he noted that there were right hip and low back sequelae related to the in-service accident.  

Therefore, the Board finds that the evidence, as a whole, raises a reasonable doubt as to whether the Veteran's current right hip and low back disabilities are related to his military service and, as such doubt is resolved in favor of the Veteran, the Board finds that service connection for disabilities involving the right hip and low back is warranted.  See Gilbert, supra.  

As to the Veteran's right knee, the Board notes that, while the STRs reflect that he sought treatment for right knee pain following the in-service accident, the post-service evidence does not reflect that he has a current right knee disability which can be or has been related to his in-service complaints.  Indeed, both of the VA examinations conducted in conjunction with this claim were negative for any objective medical evidence of a right knee disability and there is no other post-service medical evidence of record which contains a diagnosis of a right knee disability.  In addition, the Veteran's complaints of pain are not considered competent evidence of a diagnosis, as his complaints have not been attributed to an underlying or associated right knee disability.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, the Board finds there is no competent evidence of a current right knee disability.  

Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the U. S. Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the evidence does not show that the Veteran has had a right knee disability at any time during the pendency of this claim and appeal.  

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for a right knee disability, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.

Right Lower Extremity Disability

The Veteran is seeking entitlement to service connection for deep vein thrombosis (DVT).  At the September 2009 hearing, the Veteran testified that he believes his current venous disability is related to an incident in service when he stepped on a sprinkler and he experienced swelling in his feet.  He also testified that he believes his DVT is related to his current diagnosis of diabetes mellitus.  

The STRs do not contain any complaints, treatment, or findings related to a venous disability affecting the Veteran's right lower extremity.  In fact, the Veteran's vascular system was normal at his separation examination in January 1995, providing evidence against this claim.  

The post-service evidence also shows that the Veteran's vascular system was normal in July 1995, as a VA examination revealed no apparent stasis changes.  The post-service evidence shows that the Veteran began experiencing vascular problems in his lower extremities in approximately 2006, after he was noted to have claudication in his right lower extremity, which required a stent.  See VA treatment records dated 2006 to 2008.  The Veteran was diagnosed with peripheral vascular disease in 2006 and was also subsequently diagnosed with deep vein thrombosis in 2009, after studies revealed that his superficial femoral artery was thrombosed.  See VA treatment records dated 2006 to 2009.  The VA treatment records do not contain any indication as to the etiology of the Veteran's deep vein thrombosis, however.  

In January 2010, the Veteran was afforded a VA examination where he reported that his DVT disability began in 1997, but also reported that the initial manifestations of his disability were the stent implants.  After interviewing and examining the Veteran, the VA examiner rendered a diagnosis of deep vein thrombosis of the right lower extremity with moderately severe arterial occlusive disease.  However, the VA examiner opined that it is less likely as not caused by or a result of service, noting that the disability was diagnosed well after service and that it has no relation to any service-connected conditions.  

The Board finds that the January 2010 VA examination was adequate for evaluation purposes and the examiner's opinion is considered the most competent, credible, and probative evidence of record regarding the likely etiology of the Veteran's DVT.  Indeed, the examination report reveals that the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  In addition, there is no indication that the VA examiner was not fully aware of all relevant facts in this case, as he considered the Veteran's medical history.  Moreover, there is no opposing evidence of record that the Board finds more credible, probative, and, thus, persuasive.  

In this context, the Board has considered the Veteran's statements and sworn testimony asserting a nexus between his current diagnosis of DVT and military service.  While the Veteran is competent to report his current symptoms, the Board finds that his statements regarding a nexus are not considered competent, credible, or probative because DVT is not the type of disability that a lay person can generally provide competent evidence on questions of etiology.  In addition, the evidence of record does not support the Veteran's assertions of a nexus, particularly the lack of lay or medical evidence showing a right lower extremity venous disability, or symptoms reasonably attributed thereto, during service or for many years thereafter.  

The Board has considered the Veteran's assertion that is current DVT may be related to his diabetes mellitus.  However, secondary service connection may only be granted where evidence establishes that a disability is aggravated by, proximately due to, or the result of a service-connected disability.  As discussed above, the preponderance of the evidence is against the grant of service connection for diabetes mellitus; therefore, service connection cannot be granted for a disability as secondary thereto.  See 38 C.F.R. § 3.310.  

Therefore, while the Veteran has asserted that his venous disability began in service, the Board finds the preponderance of the evidence is against the grant of service connection for DVT.  As noted, there is no evidence of DVT during service or for many years thereafter and the most competent, credible, and probative evidence of record reflects that it is less likely as not that the Veteran's current diagnosis is related to his military service.  In addition, there is no evidence that shows the Veteran's DVT is aggravated by, proximately due to, or the result of a service-connected disability.  Therefore, because the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved and his claim must be denied.  See Gilbert, supra.  

Increased Rating Claims

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Index Finger

Entitlement to service connection for status post right index finger fracture was granted in July 2005, and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5229, effective October 2004.  

The Veteran has asserted that his service-connected right index finger disability (hereinafter "service-connected RIF disability") warrants a compensable disability rating.  

The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned DC 5299-5229 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 5229, which provides the rating criteria for limitation of motion of the index or long finger.  

Under DC 5229, a noncompensable disability rating is warranted for limitation of motion with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is warranted for limitation of motion with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

Review of the pertinent evidence of record reveals that the Veteran's service-connected RIF disability is manifested by subjective complaints of occasional swelling and soreness, with drainage from the nail bed, which represents a flare-up of symptomatology that persists for two days.  The objective evidence of record reflects that the Veteran's right index finger can approximate the proximal transverse crease of his palm, with no gap or pain observed on examination.  The objective evidence also reflects that there is no more than slight decrease in the strength of the right index finger, with no decrease in dexterity or ankylosis shown in the finger.  See VA examination reports dated July 2005, February 2007, and January 2010.  

The VA examinations included in the record were adequate for evaluation purposes and are considered the most competent, credible, and probative evidence regarding the Veteran's service-connected RIF disability, as each VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  Indeed, each VA examiner was aware of all relevant facts in this case and there is no opposing lay or medical evidence of record which reflects that the Veteran's service-connected RIF disability is more severe than as shown in the VA examination reports.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a compensable disability rating for the Veteran's service-connected RIF disability at any point during the appeal period.  Indeed, the preponderance of the evidence reflects that the Veteran is able to approximate his right index finger to the proximal transverse crease of the palm, with no evidence that there is a gap of one inch between the fingertip and the transverse crease or that extension of the finger is limited by 30 degrees.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010) and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require the Board to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain.  

In evaluating the Veteran's claim under DeLuca, the Board notes that the preponderance of the evidence does not contain any objective evidence that the Veteran's right index finger function is additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance, including after repetitive use.  In fact, VA examiners have specifically found that there is no evidence of additional limitation or pain during range of motion testing, and the evidence reflects that the Veteran has not reported any additional functional limitation during his reported flare-ups.  As such, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether the Veteran was entitled to a "staged" rating for his service-connected RIF disability, as the Court indicated can be done in this type of case.  See Fenderson, supra.  However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the Veteran's claim for service connection, in October 2004, has his right index finger disability been more disabling than as currently rated under this decision.

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the grant of a compensable disability rating for the Veteran's service-connected RIF disability at any time during the appeal period, and there is no reasonable doubt to be resolved.  See Gilbert, supra.  

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As set forth above, the rating criteria used to evaluate disabilities involving the index finger cover all subjective complaints set forth by the Veteran and all objective medical findings related to his right index finger disability.  Accordingly, the Board finds that the rating criteria is adequate to evaluate the Veteran's service-connected RIF disability and referral for an extra-schedular rating is not warranted.  Additionally, there is no evidence that the Veteran asserts, nor that he has been shown to be, unemployable because of his service-connected RIF disability.  Consequently, the Board finds that the disability rating currently assigned to the Veteran's service-connected RIF disability adequately reflects the clinically established impairments experienced by the Veteran.

Sinusitis

Entitlement to service connection for sinusitis was established in March 1996, and the RO assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.97, DC 6513, effective May 1995.  

In October 2004, the Veteran filed a claim asserting that his service-connected sinusitis warranted a higher, compensable disability rating.  

Sinusitis, including chronic maxillary sinusitis under DC 6513, is evaluated under the General Rating Formula for Sinusitis.  Under the General Rating Formula, a noncompensable rating is warranted for sinusitis that is detected by X-ray only; a 10 percent rating is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note under the General Rating Formula reflects that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  

The pertinent evidence of record reflects that the Veteran's service-connected sinusitis is manifested by subjective complaints of congestion with mucous and watery discharge from the nose, which is increased in the spring, summer, and winter.  The Veteran has also reported discomfort over the maxillary sinuses, which results in discomfort in breathing.  The Veteran denied having purulent discharge or crusting, dyspnea at rest or on exertion, speech impairment, or that his disability has required surgery, oxygen, or a respirator.  He has also denied having periods of incapacitation.  The evidence shows that the Veteran began using an inhaler during the pendency of the appeal, which he reported helps to some extent.  See VA examination reports dated April 2005, January and August 2007, and January 2010.  

The VA examinations included in the record were adequate for evaluation purposes and are considered the most competent, credible, and probative evidence regarding the Veteran's service-connected sinusitis disability.  Indeed, each VA examiner was aware of all relevant facts in this case, as each reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  Moreover, the Board notes that there is no lay or medical evidence of record which reflects that the Veteran's service-connected sinusitis disability is more severe than as shown in the VA examination reports.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a compensable disability rating for the Veteran's service-connected sinusitis, as the evidence reflects that his sinusitis has not been manifested by any incapacitating episodes that have required prolonged antibiotic treatment during this appeal.  

In this context, the January 2010 VA examiner noted that the Veteran had an upper respiratory infection in 2009, which required antibiotics for seven to 10 days; however, this is the only evidence of antibiotic treatment and the evidence does not reflect that the treatment was prolonged.  In addition, while the Veteran reports that his symptoms of runny nose and congestion increase during spring, summer, and winter, he has not reported symptoms of headaches, pain, purulent discharge, or crusting.  Therefore, the preponderance of the evidence does not contain evidence of symptoms that support the grant of a higher, compensable disability rating.  

In evaluating this claim, the Board notes that the preponderance of the evidence does not reflect that the Veteran's service-connected sinusitis has been more disabling than as reflected in the evidence discussed in this decision.  Therefore, a staged rating is not warranted for his sinusitis disability.  See Hart, supra.  In addition, the Board finds that the rating criteria used to evaluate sinusitis contemplates all of the Veteran's subjective complaints and the objective medical findings related to his sinusitis disability.  Therefore, referral for extra-schedular consideration is not warranted. 

In summary, and based on the foregoing, the Board finds the preponderance of the evidence is against the grant of a compensable disability rating for service-connected sinusitis, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Right Foot

In a March 1996 rating decision, the RO granted service connection for right foot postoperative ganglion cyst and degenerative joint disease (DJD) and assigned a 10 percent disability rating pursuant to DC 5003-7804, effective June 1995.  It appears the RO assigned the initial 10 percent rating based upon (DJD) of the second cuneiform navicular articulation in the right foot, which was manifested by painful or limited motion.  

In April 2003, the Veteran filed a claim seeking an increased rating for his degenerative arthritis disability.  In a July 2003 rating decision, the RO continued a 10 percent rating for service-connected right foot traumatic arthritis under DC 5010, which had been made effective from June 1995.  While not specifically addressed therein, the rating decision also reflects that a noncompensable disability rating had been assigned for right foot status post ganglion cyst under DC 7805, effective June 1995.  The Veteran did not appeal the July 2003 rating decision but, instead, filed another increased rating claim for traumatic arthritis in October 2004.  

In a July 2005 rating decision, the RO continued the 10 percent disability rating assigned to service-connected right foot traumatic arthritis, noting that there was no evidence showing involvement of two or more major joints and no evidence showing moderately severe symptoms.  The RO also continued the noncompensable disability rating assigned to service-connected status post ganglion cyst removal, noting that there was no evidence of limitation of motion of the affected part.  The Veteran appealed the RO's determination as to both issues.  

The Board will proceed to evaluate whether the Veteran's service-connected right foot traumatic arthritis and ganglion cyst disabilities warrant higher disability ratings.  

As noted, the Veteran's service-connected right foot traumatic arthritis is rated 10 percent disabling under DC 5010.  Under DC 5010, traumatic arthritis is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis substantiated by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran's service-connected residual ganglion cyst is rated noncompensable under DC 7805, which provides that scars will be rated on limitation of function of the affected part.  

The pertinent evidence of record reflects that the Veteran has reported pain over the dorsum of his right foot and identifies the source of his pain as the superior aspect of the navicular bone.  He has complained of pain, weakness, and stiffness with standing and walking but has denied having any functional impairment or lost time from work due to his pain.  See May 2003 VA/QTC examination report.  

Examination of the right foot revealed a firm bony-feeling growth over the dorsum of the foot located over the cuneiform navicular area, which the Veteran stated was tender to palpation.  There was no evidence of abnormal weight-bearing; however, the May 2003 VA examiner noted that there was mild pes planus with minimal valgus of the right foot.  There was no evidence of hammer toe, Morton metatarsalgia, hallux valgus, or hallux rigidus.  X-rays revealed severe degenerative arthritic changes in the first metatarsophalangeal joint.  

At the April 2005 VA examination, the Veteran reported that he injured his right foot during service, which required surgical excision of a ganglion cyst from the dorsal aspect of his right foot and currently results in residual pain in that region.  Examination revealed findings of soft tissue fluctuance in the area of the prior cyst, which was noted to possibly be a residual cyst.  The Veteran was tender to palpation in that area; however, there was no limitation or deformity, as he ambulated without antalgia and had normal weight-bearing and form and function.  The final assessment was capsulitis versus post traumatic DJD secondary to cuneiform navicular articulation with likely recurrence of dorsal ganglion cyst.  

In January 2007, the Veteran reported having pain in the tarsal metatarsal articulation of the right foot with walking and weather changes.  Examination revealed tenderness to examination of the tarsal metatarsal articulation of the right foot, but there was no painful motion, edema, weakness, or instability in the foot.  The Veteran's gait and weight-bearing were normal and examination did not reveal any range of motion limitation with either foot.  The final diagnosis was mild osteoarthritis at the tarsal metatarsal articulation of the right foot versus capsulate.  See January 2007 VA examination.  

A separate scars examination revealed that the Veteran has a well-healed scar in the dorsal aspect of his right foot, with recurrence of the cyst which is occasionally tender.  Examination revealed mild tenderness on deep pressure of the scar, which measures 1 inch long and 1/2 inch wide.  There is no adherence to the underlying tissue, the scar is not unstable or deep, and there is no elevation or depression of the scar.  The scar is superficial and there is no limitation of motion or function due to the scar.  See January 2007 VA scars examination.  

At the outset, the Board notes that DC 5010 will not assist the Veteran in obtaining a disability rating higher than 10 percent for arthritis.  As noted above, the Veteran's traumatic arthritis involves the second cuneiform navicular articulation in his right foot and the rating schedule does not contain a diagnostic code which evaluates limitation of motion of this particular portion of the right foot.  Therefore, a higher rating cannot be assigned based upon limitation of motion and, regardless, the evidence does not reflect that the Veteran experiences limitation of motion in his right foot due to arthritis or the residual ganglion cyst.  In addition, the evidence does not reflect that the Veteran's service-connected traumatic arthritis disability involves two or more major joints or minor joint groups.  

In evaluating the Veteran's service-connected right foot arthritis, the Board has considered his disability under DC 5264, which provides rating criteria for other foot injuries.  A 10 percent rating is warranted for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is warranted for severe disability.  

In applying this rating criteria, the Board finds that the Veteran's service-connected arthritis warrants no more than a 10 percent rating because, while the Veteran has complained of pain in the dorsum of his right foot, there is no evidence of abnormal gait or weight-bearing, no evidence of limitation or deformity due to arthritis, and no evidence of painful motion, edema, weakness, or instability in the right foot.  

Instead, the Board finds that the Veteran's complaints of pain in the dorsum of his right foot is adequately contemplated by the 10 percent rating assigned under DC 5010 and there is no competent and credible evidence that shows his service-connected right foot arthritis results in any additional functional limitation.  

In this context, while the evidence shows that the Veteran has pes planus and hallux valgus in his right foot, there is no indication that these conditions are a result of his service-connected right foot arthritis and, thus, they do not warrant separate disability ratings.  

With respect to the Veteran's residual ganglion cyst, the Board again notes that there is no diagnostic code that evaluates limitation of motion of the dorsal aspect to the foot.  Therefore, DC 7805 does not assist the Veteran in obtaining a higher disability rating.  The Board has considered the Veteran's residual ganglion cyst disability under all other potentially applicable diagnostic codes, including those that evaluate scars.  However, the evidence does not reflect that the scar associated with the Veteran's residual ganglion cyst involves his head, face, or neck; is deep and causes limited motion in an area exceeding six square inches; covers an area of 144 square inches or greater where superficial and without resulting limited motion; is superficial and unstable scar (characterized by frequent loss of skin covering the scar).  Therefore, DCs 7801 to 7803 (2006) are not for application in this case.  

DC 7804 (2006) provides that a 10 percent rating is warranted for a superficial, painful scar.  While the evidence shows that the scar associated with the Veteran's residual ganglion cyst is superficial and painful on objective examination, assigning a 10 percent rating under DC 7804 would amount to pyramiding, given that a 10 percent rating has been granted for pain under DC 5010.  See 38 C.F.R. § 4.14.  Indeed, the evidence reflects that the Veteran's complaints of pain involve the dorsal aspect of his right foot, which includes the area where his residual ganglion cyst.  The evidence does not distinguish between the Veteran's complaints of pain as they relate to the residual ganglion cyst or his traumatic arthritis and, thus, the Board is unable to grant separate 10 percent ratings based upon the same complaint of pain over the dorsal aspect of the right foot.  Therefore, DC 7804 does not assist the Veteran in obtaining a compensable disability rating for service-connected right foot ganglion syst.  

The Board notes that, during the pendency of the Veteran's claim and appeal, an amendment was made to the criteria for rating the skin.  The amendment was made effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2010).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, the Board will not evaluate the Veteran's scars under the criteria in effect as of 2008 because that amendment only applies to claims received by VA on or after October 23, 2008, or in a case where a veteran requests review of his disability under the new rating criteria.  

The Veteran's increased rating claim was received by VA in October 2004 and the Veteran has not requested that the scars associated with his service-connected residual ganglion cyst disability be evaluated under the new rating criteria.  Therefore, the Board finds that proper consideration has been given to the scars associated with the Veteran's service-connected residual ganglion cyst disability under all potentially applicable diagnostic codes.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 10 percent for service-connected right foot traumatic arthritis and the grant of a compensable disability rating for service-connected right foot ganglion cyst.  In evaluating this claim, the Board notes that the preponderance of the evidence does not reflect that the symptomatology associated with the Veteran's service-connected right foot disabilities have been more disabling than as reflected in the evidence discussed in this decision.  Therefore, a staged rating is not warranted for his right foot disabilities.  See Hart, supra.  The Board also finds that the rating criteria are more than adequate to evaluate his subjective complaints of pain and the objective findings related to his right foot disabilities.  Therefore, referral for extra-schedular consideration is not warranted and the disability ratings currently assigned adequately reflect the clinically established impairments experienced by the Veteran.  In making these determinations, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in November 2004 and March 2005 that fully addressed all required notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  

Specifically, the November 2004 letter informed the Veteran of how to substantiate service connection and increased ratings claims, while the March 2005 letter included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the defective vision claim was previously denied.  

In addition, the RO sent the Veteran a letter in March 2006 informing him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained VA outpatient treatment records dated from 1996 to 2010.  In this regard, the Board finds probative that all obtainable evidence identified by the Veteran relative to his claims have been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In addition, the Veteran was afforded VA examinations in April 2005 and July 2005, January, February, and August 2007, June 2008, and January and February 2010.  The Veteran was also given an opportunity to set forth his contentions at the hearing before the undersigned in September 2009.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for left eye vision loss is denied.  

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for disabilities involving the right hip and low back related to service is granted.  

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for deep vein thrombosis is denied.  

Entitlement to an initial, compensable disability rating for serivce-connected status post right index finger fracture is denied.   

Entitlement to a compensable disability rating for service-connected sinusitis is denied.  

Entitlement to a disability rating higher than 10 percent for service-connected right foot arthritis is denied. 

Entitlement to a compensable disability rating for service-connected status post right foot ganglion cyst excision is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


